Citation Nr: 1737370	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cornish Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1964 to September 1968.  He served in the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was previously before the Board in December 2016.  The Board remanded the claim for bilateral hearing loss so a new VA examination could be conducted.  The Veteran underwent an audiology examination in January 2017.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a Board hearing and was scheduled for a hearing in June 2016.  The Veteran did not report to the hearing and did not provide an explanation for his failure to appear.  As a result the December 2016 Board decision determined that the Veteran's hearing request has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Veteran's claim must be remanded so that an addendum opinion can be obtained.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Veteran's current hearing loss diagnosis was confirmed at the January 2010 and January 2017 VA examinations.  The January 2010 examiner determined the Veteran's hearing loss was not due to military service because his military examinations showed normal hearing.  The December 2016 Board remand ordered a new audiology examination and instructed the examiner to discuss whether the theory of delayed or latent onset hearing loss was applicable in this case.  The January 2017 VA examiner did not discuss this theory and instead relied on the lack of a standard threshold shift between the Veteran's entrance and separation examinations as the basis for the opinion.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Although the VA examiner noted that the Veteran was exposed to excessive noise in service and had some occupational noise exposure after service, it was not discussed in the actual opinion.  

In his June 2010 Statement in Support of Claim the Veteran stated he underwent hearing evaluations at VAMC Wade Park in November and December 2007.  The Veteran stated he received hearing aids from a VA facility in Columbus, OH.  The file does not contain these records.  It is unclear whether the Veteran's military service was discussed in relation to his hearing loss at these evaluations.  The record currently does not contain an opinion from the Veteran's treating physicians on whether his hearing loss is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any outstanding treatment records, including private and/or VA treatment records and associate with the file.  If there are no additional records, please note that in the file.

2.  Obtain an addendum opinion regarding the Veteran's bilateral hearing loss.  The examiner should state whether it is at least as likely as not (a 50% probability or greater) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's service.

The examiner should discuss whether the condition is due to in service noise exposure (reported as working on the flight line around air conditioning and auxillary power units) on a delayed or latent onset theory of causation.  The examiner should also discuss the Veteran's military noise exposure and occupational noise exposure post service.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any other indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




